Exhibit 10.65

 

Portions of this document have been redacted pursuant to a confidential
treatment request and filed separately with the Securities and Exchange
Commission.  Redacted sections marked with “*****.”

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made on this 24th day of July, 2008
(the “Effective Date”), by and between AVI BioPharma, Inc., an Oregon
corporation, with its principal office at 1 S.W. Columbia Street, Suite 1100,
Portland, Oregon 97258 (“Company”), and J. David Boyle II, 5329 Broadway,
Oakland, CA 94618 (“Employee”).

 

RECITALS:

 

The Company desires to hire the Employee as Senior Vice President – Chief
Financial Officer and the Employee desires to accept such position under the
terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the mutual benefits contained herein, the
sufficiency of which the parties acknowledge, the parties hereby agree as
follows:

 

AGREEMENT:

 

1.                                      Employment Term.  The term of employment
(“Term”) shall commence on the Effective Date and shall continue until the first
anniversary of the Effective Date, unless extended or terminated in accordance
with Section 12.  This Agreement establishes an “at will” employment
relationship, as such term is defined and used under Oregon law, between the
Company and the Employee.   Employee shall commence employment not later than
August 18, 2008.  Failure to do so shall be grounds for immediate termination
for Cause, as such term is defined in Section 12 hereof.

 

2.                                      Duties.  Employee shall be employed as
Senior Vice President- Chief Financial Officer  and shall have such duties as
are customarily associated with that position, including oversight of the
Company’s financial and other administrative systems and such other duties as
may be assigned to him from time to time by the Company’s Chief Executive
Officer (“CEO”) and the Board of Directors of the Company (“Board”). Employee
shall be a direct report of the Company’s Chief Executive Officer. Employee
shall devote substantially all of his business time to the service of the
Company throughout the Term.  Employee and Company acknowledge and agree that
(i) Employee may hold certain offices within certain entities as set forth on
Exhibit A to this Agreement,  (ii) Employee’s devotion of reasonable amounts of
time in such capacities, so long as it does not interfere with his performance
of services hereunder, shall not conflict with the terms of this Agreement, and
(iii) Exhibit A may be amended from time to time by agreement of the parties.

 

1

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

(a)                                  Base Compensation.  During the Term the
Company shall compensate the Employee at an initial annual salary of Three
Hundred Twenty Four Thousand Dollars ($324,000.00), payable in accordance with
the Company’s payroll practices in effect from time to time, and less amounts
required to be withheld under applicable law and requested to be withheld by the
Employee (as increased from time to time, “Base Compensation”). The Employee’s
Base Compensation shall be subject to review for potential increase (but not
decrease) on an annual basis. Except as otherwise provided in this Agreement,
the Base Compensation shall be prorated for any period of service less than a
full month.

 

(b)                                 Bonus.  The Employee shall be eligible for
an annual bonus of up to 30% of Employee’s Base Compensation, which bonus shall
be paid in the normal cycle of payment of executive bonuses and upon achievement
and satisfaction of goals and objectives (“Goals and Objectives”) established
upon mutual agreement of the CEO, Employee and the Compensation Committee of the
Company’s Board.  Such goals shall be established concurrently with the goals
and objectives of the Company’s other senior executives.  Employee shall be
eligible for consideration for an award of a full 12-month bonus based on
achievement of  2008 Goals and Objectives.

 

(c)                                  Equity Compensation.

 

(i)            On the Effective Date, the Employee will be granted options to
purchase Three Hundred Fifty Thousand (350,000) shares of the Company’s common
stock (the “Standard Options”) under the Company’s 2002 Equity Incentive Plan
(the “Plan”), with an exercise price at the fair market value of the Company
common stock on the Effective Date.  Subject to accelerated vesting or
termination as set forth herein, the Standard Options shall vest in equal annual
installments over three (3) years;

 

(ii)           In addition, on the Effective Date the Employee will be granted
options to purchase an additional One Hundred Fifty Thousand (150,000) options
(the “Performance Options” and, together with the Standard Options, the
“Options”) under the Plan with an exercise price at the fair market value of the
Company common stock on the Effective Date.  The Performance Options shall vest
in the event that *****.  Notwithstanding anything to the

 

2

--------------------------------------------------------------------------------


 

contrary herein, in the event that the effect of an event that constitutes a
Change in Control (as such term is defined in Section 13(f) hereof) denies or
would reasonably be expected to deny Employee the opportunity to achieve the
vesting milestone set forth in this Section 3(c)(ii), the Performance Options
shall fully vest upon the effective date of the Change in Control.

 

(iii)          The exercise price of the Options and all other terms and
conditions associated with the Options shall be determined in accordance with
the Plan and grants (the forms of which are annexed hereto as Exhibit B and
Exhibit C, respectively). To the maximum extent possible, the Options shall be
Incentive Stock Options.

 

4.                                      Expenses.  The Company will reimburse
Employee for all expenses reasonably incurred by him in discharging his duties
for the Company, conditioned upon Employee’s submission of written documentation
in support of claimed reimbursement of such expenses, and consistent with the
Company’s expense reimbursement policies in effect from time to time. The
Company will reimburse the Employee up to One Hundred Thousand Dollars
($100,000) for reasonable expenses incurred in 2008 to relocate Employee,
Employee’s spouse and parts of Employee’s and Employee’s Spouse’s household in a
manner compatible with Employee’s duties hereunder to the city where the
Company’s headquarters are located (“Facility Location”), including the
reasonable and customary costs of selling his California residence (but not
vacant home carrying costs), shipment of personal effects to the Facility
Location, and the customary closing costs associated with the purchase of a
residence in the Facility Location.  In addition, Company shall reimburse
Employee (or pay on Employee’s behalf) rent and related living expenses, not to
exceed $2,000 per month in the aggregate and up to six (6) months in duration,
for temporary living arrangements and up to $5,000 for reasonable attorney’s
fees incurred in negotiation of this Agreement.

 

5.                                      Benefits.  Subject to eligibility
requirements, Employee shall be entitled to participate in such benefits plans
and programs as adopted by the Company from time to time and shall be eligible
for paid vacation of four (4) business weeks (20 business days) annually;
provided, however, if Employee does not use all available vacation in any given
year, Employee may roll-over up to one business week (5 business days) to the
following year, the parties intending that Employee shall have an aggregate of
five (5) business weeks (25 business days) of paid vacation in any year
following 2008.

 

6.                                      Confidentiality.

 

(a)                                  In the course of his employment with the
Company, it is anticipated that Employee may acquire knowledge (both orally and
in writing) regarding confidential affairs of the Company and confidential or
proprietary information including: (i) matters of a technical nature, such as
know-how, inventions, processes, products, designs, chemicals, compounds,
materials, drawings, concepts, formulas, trade secrets, secret processes or
machines, inventions or research projects; (ii) matters of a business nature,
such as information about costs, profits and pricing policies; (iii)  markets,
sales, suppliers, customers, plans for future development, plans

 

3

--------------------------------------------------------------------------------


 

for future products, marketing plans or strategies; and (iv) other information
of a similar nature which is not generally disclosed by the Company to the
public, referred to collectively hereafter as “Confidential Information.”
“Confidential Information” shall not include information generally available to
the public. Employee agrees that during the term of this Agreement and
thereafter, he (1) will keep secret and retain in the strictest confidence all
Confidential Information, (2) not disclose Confidential Information to anyone
except employees of the Company authorized to receive it and third parties to
whom such disclosure is specifically authorized, and (3) not use any
Confidential Information for any purpose other than performance of services
under this Agreement without prior written permission from the Company.

 

(b)                                 If Employee is served with any subpoena or
other compulsory judicial or administrative process calling for production or
disclosure of Confidential Information or if Employee is otherwise required by
law or regulation to disclose Confidential Information, Employee will
immediately, and prior to production or disclosure, notify the Company and
provide it with such information as may be necessary in order that the Company
may take such action as it deems necessary to protect its interest.

 

(c)                                  The provisions of this Section 6 shall
survive termination of this Agreement.

 

7.                                      Non-competition and Non-solicitation.

 

(a)                                  For a period of one (1) year in the case of
the payment of severance equal to 12 months Base Compensation and for a period
of two (2) years in the case of the payment of severance equal to 24 months Base
Compensation, in both instances as provided in Section 13(c) below, Employee
shall not directly or indirectly engage in or have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in any activity customarily
associated with the Company’s ordinary course of business at the time of such
termination anywhere in the world; provided, however, that this provision shall
not prohibit Employee from owning up to five percent (5%) of any class of
outstanding bonds, preferred stock or shares of common stock of any such entity
or from employment with any institute of higher learning.

 

(b)                                 For a period of two (2) years following
termination of employment with the Company for any reason, except with the
express written consent of the Company, Employee agrees to refrain from directly
or indirectly recruiting, hiring or assisting anyone else to hire, or otherwise
counseling to discontinue employment with the Company, any person then employed
by the Company or its subsidiaries or affiliates.

 

(c)                                  In the event that the provisions of this
Section 7 should ever be deemed to exceed the duration or geographic limitations
or scope permitted by applicable law, then such provisions shall be reformed to
the maximum time or geographic limitations or scope, as the case may be,
permitted by applicable laws.

 

(d)                                 The provisions of this Section 7 shall
survive termination of this Agreement and the term of employment.

 

4

--------------------------------------------------------------------------------


 

8.                                      Covered Work.

 

(a)                                  All rights, title and interest to any
Covered Work that Employee makes or conceives (whether alone or with others)
while employed by the Company, belong to the Company. This Agreement operates as
an actual assignment of all rights in Covered Work to the Company. “Covered
Work” means products and Inventions that relate to the actual or anticipated
business of the Company or any of its subsidiaries or affiliates, or that result
from or are suggested by a task assigned to Employee or work performed by
Employee on behalf of the Company or any of its subsidiaries or affiliates, or
that were developed in whole or in part on the Company time or using the
Company’s equipment, supplies or facilities. “Inventions” mean ideas,
improvements, designs, computer software, technologies, techniques, processes,
products, chemicals, compounds, materials, concepts, drawings, authored works or
discoveries, whether or not patentable or copyrightable, as well as other newly
discovered or newly applied information or concepts. Attached hereto as
Exhibit D is a description of any product or Invention in which Employee had or
has any right, title or interest, which is not included within the definition of
Covered Work or which is otherwise excluded from the restrictions set forth in
this Section 8.

 

(b)                                 Employee shall promptly reveal all
information relating to Covered Work and Confidential Information to an
appropriate officer of the Company and shall cooperate with the Company, and
execute such documents as may be necessary, in the event that the Company
desires to seek copyright, patent or trademark protection thereafter relating to
same.

 

(c)                                  In the event that the Company requests that
Employee assist in efforts to defend any legal claims to patents or other right,
the Company agrees to reimburse Employee for any reasonable expenses Employee
may incur in connection with such assistance. This obligation to reimburse shall
survive termination of this Agreement and the term of employment.

 

(d)                                 The provisions of this Section 8 shall
survive termination of this Agreement and the term of employment.

 

9.                                      Return of Inventions, Products and
Documents.  Employee acknowledges and agrees that all Inventions, all products
of the Company and all originals and copies of records, reports, documents,
lists, drawings, memoranda, notes, proposals, contracts and other documentation
related to the business of the Company or containing any information described
in this Section 9  shall be the sole and exclusive property of the Company and
shall be returned to the Company immediately upon termination of Employee’s
employment with the Company or upon the written request of the Company. The
provisions of this Section 9 shall survive termination of this Agreement and the
term of employment

 

5

--------------------------------------------------------------------------------


 

10.                               Injunction.  Employee agrees that it would be
difficult to measure damages to the Company from any breach by Employee of
Sections 6, 7, 8 and/or 9 of this Agreement, and that monetary damages would be
an inadequate remedy for any such breach. Accordingly, Employee agrees that if
Employee shall breach Sections 6, 7, 8 and/or 9 of this Agreement, the Company
shall be entitled, in addition to all other remedies it may have at law or in
equity, to an injunction or other appropriate orders to restrain any such breach
without showing or proving any actual damage sustained by the Company. The
provisions of this Section 10 shall survive termination of this Agreement and
the term of employment.

 

11.                               Obligations to Others.  Except for items fully
disclosed in writing to the Company, Employee represents and warrants to the
Company that (i) Employee’s employment by the Company does not violate any
agreement with any prior employer or other person or entity, and (ii) Employee
is not subject to any existing confidentiality or non-competition agreement or
obligation, or any agreement relating to the assignment of Inventions except as
has been fully disclosed in writing to the Company.

 

12.                               Termination.

 

(a)                                  Employee may voluntarily terminate his
employment with the Company upon giving the Company sixty (60) days written
notice.

 

(b)                                 The Company may terminate Employee’s
employment without Cause (as defined below) upon giving Employee thirty (30)
days written notice of termination.

 

(c)                                  Employee’s employment with the Company
shall terminate upon the occurrence of any one of the following:

 

(i)                                     Employee’s death;

 

(ii)                                  The effective date of a notice sent to
Employee stating the Board’s determination made in good faith and after
consultation with a qualified physician selected by the Board, that Employee is
incapable of performing his duties under this Agreement, with or without
reasonable accommodation, because of a physical or mental incapacity that has
prevented Employee from performing such full-time duties for a period of ninety
(90) consecutive calendar days and the determination that such incapacity is
likely to continue for at least another ninety (90) days; or

 

(iii)                               The effective date of a notice sent to
Employee terminating Employee’s employment for Cause.

 

6

--------------------------------------------------------------------------------


 

(d)                                 “Cause” means the occurrence of one or more
of the following events:

 

(i)                                     Employee’s willful and repeated failure
or refusal to comply in any material respect with the reasonable lawful
policies, standards or regulations from time to time established by the Company,
or to perform his duties in accordance with this Agreement after notice to
Employee of such failure and after Employee has been given a reasonable period
of time to cure such failure to comply; or

 

(ii)                                  Employee engages in criminal conduct or
engages in misconduct that is materially detrimental to the reputation,
character or standing of the Company.

 

(e)                                  Notwithstanding anything to the contrary
herein, unless sooner terminated in accordance with the terms hereof, this
Agreement shall automatically renew for an additional one-year term unless one
party notifies the other party in accordance with Section 14 hereof of its
intention not to renew, such notice to be delivered not less than 90 days before
the term ends.

 

13.                               Termination Compensation.

 

(a)                                  Upon Employee’s voluntary termination of
employment, other than voluntary termination with Good Reason  (as defined
below), the Company shall pay to Employee all compensation due to the date of
termination, but shall have no further obligation to Employee hereunder in
respect of any period following termination.

 

(b)                                 Upon the death of Employee, the Company
shall pay to Employee’s estate or such other party who shall be legally entitled
thereto, all compensation due at the date of death, and an additional amount
equal to compensation at the rate set forth in this Agreement or then current
annual salary rate, whichever is greater, from the date of death to the final
day of the month following the month in which the death occurs.

 

(c)                                  (i)  Upon termination of Employee’s
employment by the Company other than for Cause and other than in connection with
a Change in Control, the Company shall pay to Employee twelve (12) months of
Base Compensation. In addition, all nonvested Options shall immediately vest and
be exercisable for a period of 180-days following the effective date of
termination.

 

(ii)  Upon termination by the Company other than for Cause in connection with a
Change in Control or upon Employee’s voluntary termination of employment for
Good Reason, the Company shall pay to Employee twenty-four (24) months of Base
Compensation.  In addition, all nonvested Options shall immediately vest and be
exercisable for a period of 180-days following the effective date of
termination.

 

(d)                                 Amounts payable under this Section 13 shall
be net of amounts required to be withheld under applicable law and amounts
requested to be withheld by Employee.

 

7

--------------------------------------------------------------------------------


 

(e)                                  As used herein, “Good Reason” shall mean,
following a Change of Control (as such term is defined below) the termination by
Employee upon the occurrence of any of the below described events. The Employee
must provide notice to the Company of the existence of such event within ninety
(90) days of the first occurrence of such event, and the Company will have
thirty (30) days to remedy the condition, in which case no Good Reason shall
exist.  If the Company fails to remedy the condition within such thirty (30) day
period, the Employee must terminate employment within two (2) years of the first
occurrence of such event.  The events which constitute a Good Reason termination
are:

 

(i)                                                             The assignment
of a different title or change that results in a material reduction in Employees
duties or responsibilities;

 

(ii)                                                          A reduction by the
Company in Employee’s Base Compensation, other than a salary reduction that is
part of a general salary reduction affecting employees generally and provided
the reduction is not greater, percentage-wise, than the reduction affecting
other employees generally or failure to provide an annual increase in Base
Compensation commensurate with other Employees; provided, however, in
determining whether to provide an annual increase in Base Compensation
commensurate with an annual increase provided to other Employees, the Company
may take into account factors such as market levels of compensation, Employee’s
overall performance, and other factors reasonably considered by the Company’s
compensation committee and/or Board of Directors, so long as such determination
is not made in bad faith with the intent to discriminate against Employee; or

 

(iii)                                                       Relocation of
Employee’s principal place of business of greater than seventy-five (75) miles
from its then location; provided, however, the first such relocation in
connection with the concurrent relocation of the Company’s headquarters shall
not constitute Good Reason hereunder.

 

As a condition of payment of the amounts set forth in this Section 13, if
requested by Company Employee agrees to enter into a Separation and Release
Agreement substantially in the form attached hereto as Exhibit E.

 

(f)                                    As used herein, “Change of Control” means
the occurrence of any one of the following events:  (i) any person becomes the
beneficial owner of twenty-five percent (25%) or more of the total number of
voting shares of the Company; (ii) any person (other than the persons named as
proxies solicited on behalf of the Board of Directors of the Company) holds
revocable or irrevocable proxies representing twenty-five percent (25%) or more
of the total number of voting shares of the Company; (iii) any person has
commenced a tender or exchange offer, or entered into an agreement or received
an option, to acquire beneficial ownership of twenty-five percent (25%) or more
of the total number of voting shares of the Company; and (iv) as the result of,
or in connection with, any cash tender or exchange offer, merger, or other
business combination, sale of assets, or any combination of the foregoing
transactions, the persons who were directors of the Company before such
transactions shall cease to constitute at least two-thirds (2/3) of the Board of
Directors of the Company or any successor entity.

 

8

--------------------------------------------------------------------------------


 

14.                               Notice.  Unless otherwise provided herein, any
notice, request, certificate or instrument required or permitted under this
Agreement shall be in writing and shall be deemed “given” upon personal delivery
to the party to be notified or three business days after deposit with the United
States Service, by registered or certified mail, addressed to the party to
receive notice at the address set forth above, postage prepaid. Either party may
change its address by notice to the other party given in the manner set forth in
this Section.

 

15.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties and contains all the agreements between
them with respect to the subject matter hereof. It also supersedes any and all
other agreements or contracts, either oral or written, between the parties with
respect to the subject matter hereof;  provided, however, in the event any of
Sections 6, 7, 8, 9, or 10 of this Agreement is found enforceable in any way,
then such section shall be amended to the extent necessary to conform to
applicable law.

 

16.                               Modification.  Except as otherwise
specifically provided, the terms and conditions of this Agreement may be amended
at any time by mutual agreement of the parties, provided that before any
amendment shall be valid or effective, it shall have been reduced to writing and
signed by an authorized representative of the Company and Employee.

 

17.                               No Waiver.  The failure of any party hereto to
exercise any right, power or remedy provided under this Agreement or otherwise
available in respect hereof at law or in equity, or to insist upon compliance by
any other party hereto with its obligations, shall not be a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
compliance.

 

18.                               Severability.  In the event that any section
or provision of this Agreement shall be held to be illegal or unenforceable,
such section or provision shall be severed from this Agreement and the entire
Agreement shall not fail as a result, but shall otherwise remain in full force
and effect.

 

19.                               Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns, and
shall be binding upon Employee, his administrators, executors, legatees, and
heirs. In that this Agreement is a personal services contract, it shall not be
assigned by Employee.

 

20.                               Dispute Resolution.  Except as otherwise
provided in Section 10, the Company and Employee agree that any dispute between
Employee and the Company or its officers, directors, employees, or agents in
their individual or Company capacity of this Agreement, shall be submitted to a
mediator for nonbinding, confidential mediation. If the matter cannot be
resolved with the aid of the mediator, the Company and Employee mutually agree
to arbitration of the dispute. The arbitration shall be in accordance with the
then-current Employment Dispute Resolution Rules of the Arbitration Service of
Portland (“ASP”) before an arbitrator who is licensed to practice law in the
State of Oregon. The arbitration shall take place in or near Portland, Oregon.
Employee and the Company will share the cost of the arbitration equally, but
each will bear their own costs and legal fees associated with the arbitration;
provided, however,

 

9

--------------------------------------------------------------------------------


 

if any party prevails on a statutory claim, which affords the prevailing party
attorneys’ fees, or if there is a written agreement providing for attorneys’
fees, the arbitrator may award reasonable attorneys’ fees.  The Company and
Employee agree that the procedures outlined in this provision are the exclusive
method of dispute resolution.

 

21.                               Attorneys’ Fees.  In the event suit or action
is instituted pursuant to Section 10 or Section 20 of this Agreement, the
prevailing party in such proceeding, including any appeals thereon, shall be
awarded reasonable attorneys’ fees and costs.

 

22.                               Applicable Law.  This Agreement shall be
construed and enforced under and in accordance with the laws of the State of
Oregon.

 

23.                               Section 409A.

 

(a)                                  It is the intention of the parties to this
Agreement that no payment or entitlement pursuant to this Agreement will give
rise to any adverse tax consequences to Employee or the Company with regard to
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”). This
Agreement shall be interpreted to that end and consistent with that objective.
The Company and the Employee shall, to the extent necessary to comply with
Section 409A and permitted thereunder, agree to act reasonably and in good faith
to mutually reform the provisions of this Agreement to avoid the application of
the additional tax and interest under Section 409A(a)(1)(B), provided that any
such reformation shall not negatively impact the economics of the Company or the
Employee hereunder. Notwithstanding any other provision herein, if Employee is a
“specified employee,” as defined in, and pursuant to, Treasury Regulation
Section 1.409A-1(i) or any successor regulation, on the date of termination, no
payment of any “deferred compensation”, as defined under Treasury Regulation
Section 1.409A or any successor regulation, shall be made to Employee during the
period lasting until the earlier of six (6) months from the date of termination
or upon Employee’s death.  If any payment to Employee is delayed pursuant to the
foregoing sentence, such payment instead shall be made on the first business day
following the expiration of the six (6) month period referred to in the prior
sentence or, if in the case of Employee’s death, promptly thereafter.

 

(b)                   Except as otherwise specifically provided in this
Agreement, if any reimbursement to which the Employee is entitled under this
Agreement would constitute deferred compensation subject to Section 409A of the
Code, the following additional rules shall apply:  (i) the reimbursable expense
must have been incurred, except as otherwise expressly provided in this
Agreement, during the term of this Agreement; (ii) the amount of expenses
eligible for reimbursement during any calendar year will not affect the amount
of expenses eligible for reimbursement in any other calendar year; (iii) the
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred; and (iv) the
Employee’s entitlement to reimbursement shall not be subject to liquidation or
exchange for another benefit.

 

(c)                    With regard to any installment payment, each installment
thereof shall be deemed a separate payment for purposes of Section 409A of the
Code.

 

10

--------------------------------------------------------------------------------


 

24.                               Counterparts.  This Agreement may be signed in
two counterparts, each of which shall be deemed an original and both of which
shall together constitute one agreement.

 

IN WITNESS WHEREOF, AVI BioPharma, Inc. has caused this Agreement to be signed
by its duly authorized representative, and Employee has hereunder set his name
as of the date of this Agreement.

 

 

 

COMPANY:  AVI BioPharma, Inc.

 

 

 

 

 

By:

 

 

Leslie Hudson, PhD, Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

J. David Boyle II

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

List of Offices Held

 

12

--------------------------------------------------------------------------------


 

Exhibit B

 

2002 Equity Incentive Plan

 

13

--------------------------------------------------------------------------------


 

Exhibit C

 

Form Of Stock Option Agreement

 

14

--------------------------------------------------------------------------------


 

Exhibit D

 

Inventions Excluded from Covered Works

 

15

--------------------------------------------------------------------------------


 

Exhibit  E

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between J. David Boyle II
(“Employee”) and AVI BioPharma, Inc. (“Employer”), and is effective eight
(8) days after Employee signs this Agreement (“Effective Date”).

 

The parties agree as follows:

 

1.                                       Resignation. Employee resigned his
position as Employer’s [Title] effective [effective date of termination] (the
“Resignation Date”).  Employee has been paid his salary and other compensation
through the Resignation Date, less all lawful or required deductions.

 

2.                                       Consideration. In consideration of
Employee’s agreements hereunder, Employer shall pay to Employee the amounts set
forth and described in that certain Employment Agreement dated effective the
     day of                       , 2008.

 

3.                                       Return of Employer Property. Employee
represents that he has returned all Employer property in his possession or under
his control, including but not limited to keys, credit cards, files, laptop
computer and any and all Employer documents.

 

4.                                       Confidentiality. The parties will use
reasonable efforts to keep the terms of this Agreement confidential.  Employee
may disclose the terms of this Agreement to his immediate family.  Employer may
disclose the terms of this Agreement to its officers and managers.  Either party
may disclose the terms of this Agreement to their respective attorneys,
accountants, financial advisers, auditors, or similar advisors, or in response
to government requests.  Third persons informed of the terms of this Agreement
shall in turn be advised of this confidentiality provision and requested to
maintain such confidentiality.

 

5.                                       Release.

 

5.1                                 In exchange for the consideration paid to
Employee as set forth in this Agreement, Employee forever releases and
discharges Employer, any of Employer-sponsored employee benefit plans in which
Employee participates, or was participating in, (collectively the “Plans”) and
all of their respective officers, members, managers, partners, directors,
trustees, agents, employees, and all of their successors and assigns
(collectively “Releasees”) from any and all claims, actions, causes of action,
rights, or damages, including costs and attorneys’ fees (collectively “Claims”)
which Employee may have arising out of his employment (including Claims that may
arise out of Employee’s employment agreement), on behalf of himself, known,
unknown, or later discovered which arose prior to the date Employee signs this
Agreement.  This release includes but is not limited to, any Claims under any
local, state, or federal laws prohibiting discrimination in employment,
including without limitation the federal civil rights acts, Oregon Revised
Statutes Chapter 659A, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, or Claims under the Employee Retirement Income
Security Act, or Claims alleging any legal restriction on Employer’s right to
terminate its employees, any Claims Employee has relating to his rights to or
against any of the Plans, or personal injury Claims, including without
limitation

 

16

--------------------------------------------------------------------------------


 

wrongful discharge, breach of contract, defamation, tortious interference with
business expectancy, constructive discharge, or infliction of emotional
distress.  Employee represents that he has not filed any Claim against Employer
or its Releasees, he has no knowledge of any facts that would support any Claim
by Employee against Employer or by a third party against Employer, and that he
will file a Claim at any time in the future concerning Claims released in this
Agreement; provided, however, that this will not limit Employee from filing a
Claim to enforce the terms of this Agreement.  Notwithstanding the foregoing,
nothing herein shall constitute release of any of Employee’s rights relating to
vested options, vested benefits or vested entitlements under the Company’s
employee benefits plans, including equity incentive and retirement plans.

 

5.2                                 In consideration of the promises of Employee
as set forth herein, Employer does hereby, and for its successors and assigns,
release, acquit and forever discharge Employee from any and all actions, causes
of action, obligations, costs, expenses, damages, losses, claims, liabilities,
suits, debts, and demands (including attorneys’ fees and costs actually
incurred), of whatever character in law or in equity known or unknown, suspected
or unsuspected, from the beginning of time to the date of execution hereof.

 

6.                                       Non-disparagement. Employee and
Employer each agree not to make disparaging statements about each other, except
in the case of Employer statements that are required under applicable federal or
state securities laws or applicable rules and regulations of any exchange on
which Employer’s stock is traded.

 

7.                                       Consideration and Revocation Periods.
Employee understands and acknowledges the significance and consequences of this
Agreement, that it is voluntary, that it has not been given as a result of any
coercion, and expressly confirms that it is to be given full force and effect
according to all of its terms, including those relating to unknown Claims. 
Employee was hereby advised of his right to seek the advice of an attorney prior
to signing this Agreement.  Employee acknowledges that he has signed this
Agreement only after full reflection and analysis. Although he is free to sign
this Agreement before then, Employee acknowledges he was given at least 21 days
after receipt of this document in which to consider it (the “Consideration
Period”).  If Employee executes this Agreement prior to the end of the
Consideration Period, Employee hereby waives any rights associated therewith.
Employee may revoke this Agreement seven (7) days after signing it and forfeit
all benefits described in Section 2 of this Agreement. Employee and Employer
agree that any changes made to this Agreement during the Consideration Period as
a result of negotiations between the parties do not restart the running of the
Consideration Period.

 

8.                                       No Liability. This Agreement shall not
be construed as an admission by either party that it acted wrongfully with
respect to the other.

 

9.                                       Severability. If any of the provisions
of this Agreement are held to be invalid or unenforceable, the remaining
provisions will nevertheless continue to be valid and enforceable.

 

10.                                 Entire Agreement. This Agreement represents
and contains the entire understanding between the parties in connection with its
subject matter.  All other prior written or oral agreements or understandings
are merged into and superseded by this Agreement.  Employee acknowledges that in
signing this Agreement, he has not relied upon any representation or statement
not set forth in this Agreement made by Employer or any of its representatives.

 

17

--------------------------------------------------------------------------------


 

11.                                 Attorney Fees. If any suit or action is
filed by either party to enforce this Agreement or otherwise with respect to the
subject matter hereof, the prevailing party shall be entitled to recover
reasonable attorney fees incurred in preparation or in prosecution or defense of
such suit or action as fixed by the trial court, and if any appeal is taken from
the decision of the trial court, reasonable attorney fees as fixed by the
appellate court.

 

12.                                 Choice of Law. This Agreement is made and
shall be construed and performed under the laws of the State of Oregon.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

 

 

DATED this    day of   , 200X.

 

DATED this    day of       , 200X.

 

 

 

 

 

 

AVI BioPharma, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

J. David Boyle II

Title:

 

 

 

18

--------------------------------------------------------------------------------